ORDER OF DISMISSAL
KLEES, Judge.
The court has considered the Motion to Dismiss Appeal filed by the State of Louisiana through the District Attorney’s office for Orleans Parish, the Motion to Dismiss Appeal filed on behalf of Mr. and Mrs. Cornelius Tilton, Statement of No Objection to the Motion to Dismiss appeal filed by the State of Louisiana through the District Attorney’s office for Orleans Parish entered by the appointed legal representative of the two minor children, as well as the opposition to the motion to dismiss, filed by the Office of Human Development for the State of Louisiana. After an examination of the record this court finds that the Original Motion for Devolutive Appeal filed November 6, 1981 appealed from that judgment of the Juvenile Court read and signed September 8, 1981. Under LSA-CJP, Art. *117799; Appeals shall be taken within fifteen (15) days from the entering of the judgment of disposition.
As this appeal was taken long after the expiration of the 15 day time limit, we are of the opinion that the appeal must be dismissed for lack of jurisdiction.
IT IS ORDERED, that this appeal be dismissed for lack of jurisdiction at appellant’s costs.
REDMANN, J., dissenting with written reasons.